DENIED and Opinion Filed August 27, 2021




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-21-00492-CV
                                         No. 05-21-00493-CV
                                         No. 05-21-00494-CV
                                         No. 05-21-00495-CV

                 IN RE MICHAEL DEWAYNE BOOKMAN, Relator

              Original Proceeding from the 291st Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause Nos. F92-00522-WU,
                 F92-00523-WU, F92-00524-WU & F92-00525-WU

                              MEMORANDUM OPINION
                         Before Justices Schenck, Nowell, and Garcia
                                  Opinion by Justice Nowell
        In 1992, relator Michael Dewayne Bookman accepted a plea bargain

agreement under which he entered guilty pleas to four counts of capital murder and

received four consecutive life sentences. In these original proceedings, relator now

petitions for a writ of mandamus to declare the sentences void and to compel the trial

court to vacate them on the ground the trial court had a ministerial duty to assess

concurrent sentences.1 We deny relief.


    1
      Relator included with his petition a request for permission to file the petition. It is not necessary for
relator to request the Court’s permission before filing a petition for writ of mandamus. See TEX. R. APP. P.
52.1.
      We begin by observing relator’s petition does not satisfy the requirements of

rule of appellate procedure 52 regarding the filing and authentication of a record to

support his petition. Relator must file with his petition a sufficient record to establish

his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding). To create a sufficient record, rule 52.3(k)(1)(A) requires relator

to file an appendix with his petition that contains “a certified or sworn copy of any

order complained of, or any other document showing the matter complained of.”

TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires the relator to file with the

petition “a certified or sworn copy of every document that is material to the relator’s

claim for relief that was filed in any underlying proceeding.” TEX. R. APP. P.

52.7(a)(1). Rule 52.7(a)(2) requires the relator to file with the petition “a properly

authenticated transcript of any relevant testimony from any underlying proceeding,

including any exhibits offered into evidence, or a statement that no testimony was

adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a)(2).

Relator’s status as an incarcerated person does not relieve him of the obligation to

file a sufficient record. In re Gomez, 602 S.W.3d 71, 73 (Tex. App.—Houston [14th

Dist.] 2020, orig. proceeding).

      In this case, relator has filed documents from the clerk’s record to support his

claim. However, the documents are not certified or sworn copies as required by rule

52. See TEX. R. APP. P. 52.3(k)(1)(A); 52.7(a)(1). Furthermore, relator offers us only

a portion of the reporter’s record from his plea hearing. See TEX. R. APP. P.

                                          –2–
52.7(a)(2). The portion of the reporter’s record he has filed does not include the court

reporter’s certification. The failure to file a properly authenticated and adequate

record justifies denying relator’s petition. See In re Butler, 270 S.W.3d 757, 759

(Tex. App.—Dallas 2008, orig. proceeding).

      Finally, we observe that even if we could give credence to the unauthenticated

documents relator presents, relator has not shown he is entitled to relief on the merits.

Relator contends the trial court violated a ministerial duty to run his sentences

consecutively. See TEX. PENAL CODE ANN. § 3.03 (providing statutory right to

concurrent sentencing, subject to listed exceptions, for offenses committed in same

transaction and prosecuted in single criminal action).

      However, the court of criminal appeals has held that a defendant may waive

concurrent sentencing as part of a plea bargain agreement as long as the decision to

enter the plea was counseled, intelligent, and voluntary. See Ex parte McJunkins,

954 S.W.2d 39, 41 (Tex. Crim. App. 1997) (op. on reh’g) (defendant charged with

two capital murder offenses had right to waive concurrent sentencing as part of plea

bargain reducing charges to murder and imposing consecutive life sentences). The

portion of the plea record relator has filed shows he was represented by counsel and

affirmed his desire to enter his guilty pleas after the trial court explained the way his

consecutive sentences would operate.

      As relator concedes in his petition, the court of criminal appeals, citing

McJunkins, refused to grant him relief on a post-conviction application for writ of

                                          –3–
habeas corpus. Relator contends his mandamus proceedings should be resolved in

his favor because his habeas proceeding addressed his right to consecutive sentences,

while the mandamus proceedings address whether the trial court had a ministerial

duty to impose consecutive sentencing.

      Mandamus is only available if the relator demonstrates the act to be compelled

is purely ministerial and that the relator has no adequate legal remedy. State ex rel.

Rosenthal v. Poe, 98 S.W.3d 194, 198 (Tex. Crim. App. 2003). An act is ministerial

if the relator has a clear and indisputable right to relief with nothing left for the trial

court to exercise discretion or judgment. Id. Mandamus may not be used to overturn

a trial court ruling on an uncertain or unsettled question of law. Id.

      On the record presented, we cannot conclude relator has shown that the trial

court had a ministerial duty to reject the plea bargain agreement for consecutive

sentences that he negotiated with the State and assess concurrent sentences instead.

See McJunkins, 954 S.W.2d at 41; see also Ex parte Cox, 482 S.W.3d 112, 116 (Tex.

Crim. App. 2016) (describing plea agreements as contractual in nature, with terms

left to parties to determine, and rarely to be disturbed unless they violate due

process). Accordingly, we conclude on the record presented that relator has not

shown he is entitled to relief.

      We deny relief on relator’s petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a).



                                           –4–
                /Erin A. Nowell//
210492f.p05     ERIN A. NOWELL
210493f.p05     JUSTICE
210494f.p05
210495f.p05




              –5–